Exhibit 10.1

 

FORM OF COMPANY SUPPORT AGREEMENT

 

May 3, 2017

 

First Horizon National Corporation
165 Madison Ave. 23rd Floor
Memphis, TN 38103

 

Ladies and Gentlemen:

 

The undersigned, being a stockholder of Capital Bank Financial Corp., a Delaware
corporation (the “Company”), hereby acknowledges that the Company, First Horizon
National Corporation, a Tennessee corporation (“Parent”) and Firestone Sub,
Inc., a Delaware corporation (“Merger Sub”), are concurrently entering into an
Agreement and Plan of Merger, dated as of an even date herewith (as amended or
modified from time to time, the “Merger Agreement”), pursuant to which Merger
Sub will be merged with and into the Company (the “Merger”), and subsequently,
the Company will be merged with and into Parent. A copy of the Merger Agreement
has been provided to the undersigned. Capitalized terms used but not defined
herein are to be deemed to have the meanings assigned to them in the Merger
Agreement. [If this agreement is being provided on behalf of a trust, the term
“undersigned” shall include both the trust and the trustee.]

 

The undersigned further acknowledges that the undersigned will benefit directly
and substantially from the consummation of the Merger. As an inducement to and
condition of Parent’s willingness to enter into the Merger Agreement, the
undersigned hereby agrees, represents and warrants as follows:

 

1. Owned Shares. The undersigned owns (of record or beneficially) and has the
full power and authority to vote the number of shares of Company Class A Common
Stock set forth on the signature page hereof (the “Owned Voting Shares”) and
owns (of record or beneficially) the number of shares of Company Class B
Non-Voting Common Stock set forth on the signature page hereof (together with
the Owned Voting Shares, the “Owned Shares”). For all purposes of this
agreement, the Owned Voting Shares and Owned Shares will include any shares of
Company Class A Common Stock, and the Owned Shares will include any Company
Class B Non-Voting Common Stock, as to which the undersigned acquires beneficial
ownership after the date hereof.

 

2. Agreement to Vote Owned Shares. The undersigned agrees that at the Company
Meeting or any other meeting or action of the stockholders of the Company,
including a written consent solicitation, with respect to which the undersigned
is entitled to vote its Owned Voting Shares, the undersigned will (a) vote all
the Owned Voting Shares (or otherwise provide a proxy or consent) in favor of
approval, and will not initiate any proxy solicitation or undertake any other
efforts not to support approval, of the Merger Agreement, the Merger and any
other matters required to be approved or adopted in order to effect the Merger
and the transactions contemplated by the Merger Agreement, and (b) not vote the
Owned Voting Shares (or otherwise provide a proxy or consent) in favor of
approval of any Acquisition Proposal or any action that is intended to, or would
reasonably be expected to, materially impede, interfere with or delay or

 



otherwise materially and adversely affect the Merger or the transactions
contemplated by the Merger Agreement. Notwithstanding anything herein to the
contrary, this Section 2 shall not require the undersigned to vote any of its
Owned Voting Shares to amend the Merger Agreement or take any action that could
result in the amendment, modification or waiver of a provision therein, in any
such case, in a manner that (i) alters or changes the form of consideration to
be paid in the Merger, (ii) adversely affects the tax consequences to the
undersigned with respect to the consideration to be received in the Merger,
(iii) decreases the consideration to be paid in the Merger, (iv) extends the
Termination Date or imposes any additional conditions or obligations that would
reasonably be expected to delay the consummation of the Merger beyond the
Termination Date or (v) would otherwise be reasonably be expected to be
materially adverse to the undersigned. [Notwithstanding anything to the contrary
herein, the parties acknowledge that this agreement is entered into by the
undersigned solely in his or her capacity as legal title and beneficial holder
of the Owned Shares and that nothing in this agreement shall prevent any person
from discharging his or her fiduciary duties as a member of the Company Board or
as an officer of the Company.]1

 

3. Transfer of Owned Shares. Prior to the Effective Time, the undersigned agrees
that the undersigned will not without the prior written consent of Parent (which
consent shall not be unreasonably withheld, delayed or conditioned), (1)
directly or indirectly, sell, hypothecate, gift, bequeath, transfer, assign,
lend, pledge or in any way whatsoever otherwise encumber or dispose of (whether
for or without consideration, whether voluntarily or involuntarily or by
operation of law), or enter into any contract, option, commitment, derivative or
other arrangement or understanding with respect to any of the foregoing (each, a
“Transfer”) of, any of the Owned Shares, unless the proposed transferee executes
and delivers an agreement pursuant to which such proposed transferee agrees to
comply with the requirements of this agreement and the undersigned provides
prior written notice to Parent of any such proposed Transfer, provided, however,
that the undersigned may without the obligation to obtain any agreement from any
proposed transferee or provide any notice to Parent [(a) dispose of or surrender
Owned Shares to the Company in connection with the vesting, settlement or
exercise of the Company Restricted Stock Awards, the Company Equity Awards or
warrants to purchase shares of Company Common Stock for the payment of taxes
thereon or, in respect of the Company Equity Awards, the payment of the exercise
price thereon, (b) dispose of Owned Shares in a broker-assisted cashless
exercise of the Company Equity Awards expiring during the term of this agreement
up to the amount necessary to pay the exercise price in respect thereof and any
related taxes or (c) after the Requisite Company Vote is obtained, Transfer (x)
up to 25% of the Owned Shares that are shares of Company Class A Common Stock
owned by the undersigned as of the date hereof and (y) up to 100% of the Owned
Shares that are shares of Company Class A Common Stock obtained through the
exercise of Company Stock Options, in each case in Transfers that are exempt
from registration and are in compliance with the volume limitations set forth in
Rule 144]2 [after the Requisite Company Vote is obtained, Transfer up to 25% of
the Owned Shares owned by the undersigned at the time the Requisite Company Vote
is obtained in Transfers that are exempt from registration and are in compliance
with the volume limitations set forth in Rule

 

 

 

1 Applicable to Mr. Taylor only. 2 Applicable to Mr. Taylor only.

-2-



144]3, or (2) take any action or omit to take any action which would prohibit,
prevent or preclude the undersigned from performing its obligations under this
agreement.

 

4. Further Assurances. The undersigned, solely in his, her or its capacity as a
stockholder of the Company, will take all reasonable actions and make all
reasonable efforts, and will execute and deliver all such further documents,
certificates and instruments, necessary or advisable in order to consummate the
transactions contemplated hereby and by the Merger Agreement, including, without
limitation, the agreement of the undersigned to vote the Owned Voting Shares in
accordance with Section 2 hereof. The undersigned acknowledges and agrees that
in the event that the Company Board submits any matter for a vote at the Company
Meeting without recommendation, or withdraws its recommendation in accordance
with Section 6.3 of the Merger Agreement, all obligations in this agreement,
including the agreement of the undersigned to vote the Owned Voting Shares in
accordance with the first sentence of Section 2 hereof, shall remain in full
force and effect.

 

5. No Solicitation. The undersigned, solely in his, her or its capacity as a
stockholder of the Company, agrees that the undersigned shall not, and shall
direct the undersigned’s, agents and representatives (including, without
limitation, any investment banker, attorney or accountant retained by the
undersigned) not to, knowingly initiate, maintain, solicit or encourage,
directly or indirectly, any inquiries or the making of any Acquisition Proposal
or engage in any negotiations concerning, or provide any confidential
information or data to, make inquiries of or have any discussions with, any
person (other than Parent or the Company or Parent’s or the Company’s
Representatives acting in their capacity as such) relating to an Acquisition
Proposal, or otherwise knowingly facilitate any effort or attempt to make or
implement an Acquisition Proposal. Notwithstanding the foregoing, the
undersigned and its agents and representatives may take the actions listed in
this Section 5 to the extent the Company’s Representatives would be permitted to
take such actions pursuant to Section 6.13 of the Merger Agreement, and for the
avoidance of doubt, may participate in discussions or negotiations with any
person regarding an Acquisition Proposal if at such time the Company is
permitted to do so with respect to such Acquisition Proposal pursuant to the
Merger Agreement.

 

6. Waiver of Certain Rights and Claims.

 

(a) To the extent applicable, effective as of the Effective Time, the
undersigned irrevocably agrees to waive and does hereby waive (1) any and all
rights to which the undersigned has been, is or may be entitled under the
[Registration Rights Agreement, dated as of December 22, 2009, by and between
North American Financial Holdings, Inc., FBR Capital Markets & Co.,
Crestview-NAFH, LLC and the other parties thereto, as amended]4[Letter
Agreement, by and between Oak Hill Capital Partners III, L.P., Oak Hill Capital
Management Partners III, L.P. and Capital Bank Financial Corp., dated November
22, 2015]5 (the “Registration Rights Agreement”) and (2) any and all claims
(whether at law, at equity, through arbitration or otherwise) against the
Company, Parent, the Surviving Company,

 

 

3 Applicable to Crestview and Oak Hill. 4 Applicable to Mr. Taylor and
Crestview. 5 Applicable to Oak Hill.

-3-



the Surviving Corporation and their respective affiliates and each of their
respective officers, employees and directors to the extent relating to, in
connection with or arising from the Registration Rights Agreement.

 

(b) The undersigned hereby agrees not to commence or participate in, and to take
all actions necessary to opt out of any class in any class action with respect
to, any claim, derivative or otherwise relating to the negotiation, execution or
delivery of this agreement or the Merger Agreement or the consummation of the
Merger, including any claim alleging a breach of any fiduciary duty of the
Company Board in connection with the entry into and performance of the Merger
Agreement, the Merger or the other transactions contemplated by the Merger
Agreement, or challenging the validity of or seeking to enjoin the operation of
any provision of this agreement.

 

7. Specific Performance. The undersigned agrees that irreparable damage would
occur in the event that any of the provisions of this agreement were not
performed by the undersigned in accordance with their specific terms or were
otherwise breached. Accordingly, the undersigned agrees that Parent will be
entitled to seek an injunction or injunctions to prevent breaches hereof by the
undersigned and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which Parent is entitled at law or in equity,
and that the undersigned waives the posting of any bond or security in
connection with any proceeding related thereto.

 

8. Termination of this Agreement. This agreement will terminate automatically
upon earliest to occur of (a) the Effective Time, (b) the written agreement
between Parent and the undersigned to terminate this agreement and (c) the
termination of the Merger Agreement by either or both of the Company or Parent
pursuant to Section 8.1 of the Merger Agreement. Upon such termination, no party
shall have any further obligations or liabilities hereunder; provided, however,
(i) such termination will not relieve any party from liability for any willful
breach of this agreement prior to such termination and (ii) the provisions of
this Section 8 and Section 12 through Section 17 shall survive any termination
of this agreement.

 

9. Certain Representations and Warranties. The undersigned hereby represents and
warrants to Parent that the undersigned has the right, power and authority to
execute and deliver this agreement; such execution and delivery, and the
performance by the undersigned of each of its obligations under this agreement,
does not and will not violate, result in a breach of, or require any consent,
approval, or notice under, any trust instrument, organizational document,
contract or agreement of any type or law; and this agreement has been duly
executed and delivered by the undersigned and constitutes a legal, valid and
binding agreement of the undersigned, enforceable in accordance with its terms
(except to the extent that enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles or doctrines).

 

10. Appraisal Rights. The undersigned hereby waives and agrees not to exercise
any rights of appraisal or rights to dissent from the transactions contemplated
by the Merger Agreement that he, she or it may have with respect to the Owned
Shares under applicable law.

-4-



11. Disclosure. Parent hereby consents to and authorizes the undersigned and its
agents and representatives to, to the extent the undersigned or such agents and
representatives determine it to be necessary or advisable under applicable law,
publish and disclose in all documents and schedules filed with the SEC
(including any amendment to the undersigned’s or any of its Affiliates’ Schedule
13D) and all documents and schedules filed with any other Governmental Entity
any press release or other disclosure document or filing in connection with the
Merger or any of the transactions contemplated by the Merger Agreement or this
agreement, a copy of this agreement, the identities of each party hereto and the
nature of the undersigned’s commitments and obligations under this agreement.

 

12. Governing Law. This agreement is governed by, and will be interpreted in
accordance with, the laws of the State of Delaware applicable to contracts made
and to be performed entirely within that State.

 

13. Counterparts. This agreement may be executed in multiple counterparts, and
may be delivered by means of facsimile or email (or any other electronic means
such as “.pdf” or “.tiff” files), each of which shall be deemed to constitute an
original, but all of which together shall be deemed to constitute one and the
same instrument.

 

14. Severability. Each provision of this agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any one or
more provisions contained in this agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, (a) all other provisions of
this agreement shall nevertheless remain in full force and effect for so long as
the economic or legal substance of the transaction contemplated hereby is not
affected in a manner materially adverse to any party and (b) the parties shall
negotiate in good faith to modify this agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby can be consummated as originally
contemplated to the greatest extent possible.

 

15. Amendment. This agreement may not be amended, modified or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each of the parties in interest at the time of the amendment.

-5-



16. Notices. All notices required hereunder will be provided in accordance with
Section 9.5 of the Merger Agreement and shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

(i) if to Parent to:

 

First Horizon National Corporation
165 Madison Ave. 23rd Floor
Memphis, TN 38103 Attention: William C. Losch III Facsimile: 901-523-4651
E-mail:wclosch@firsthorizon.com

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004 Attention: H. Rodgin Cohen   Mitchell S. Eitel Facsimile:
212-291-9028 / 212-291-9046 E-mail: cohenhr@sullcrom.com / eitelm@sullcrom.com

and

 

(ii) if to the undersigned, to the applicable address set forth on the signature
page.

 

17. Third Party Beneficiary. The parties hereby designate the Company as an
express third-party beneficiary of this Agreement having the right to enforce
the terms herein, including, without limitation, Section 2 and Section 3.

 

*     *     *

-6-



The undersigned has executed and delivered this agreement as of the day and year
first above written.

 

  Very truly yours,                             Name:        Title:            
Number of Shares of
Company Class A Common   Stock:                                 Number of Shares
of
Company Class B Non-
Voting Common Stock:                 [Address]       Attention: [●]   Facsimile:
[●]   E-mail: [●]

 

ACCEPTED AS OF THE DAY AND YEAR
FIRST ABOVE WRITTEN:

 

First Horizon National Corporation

 

By:         Name:        Title:             [SIGNATURE PAGE TO COMPANY SUPPORT
AGREEMENT]

 